Per Curiam.

We agree that respondent committed the disciplinary violations found by the board. While we agree with the two-year suspension and conditions recommended by the board, we stay only one year of said suspension, and thereafter place respondent on a one-year monitored probation. The conditions, as recommended by the board, shall apply during the full two-year suspension and probationary period. If respondent violates any of the conditions outlined by the board during the period of his probation, the two-year term of suspension will be automatically reimposed. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.